Title: From George Washington to Mathew Irwin, 20 July 1789
From: Washington, George
To: Irwin, Mathew



Sir,
New York July 20th 1789

I have received your letter of the 9th Inst. enclosing a letter from Captn O’Brian giving a detail of the sufferings of himself and several other unfortunate Americans who are Slaves in Algiers, and requesting that some measures may be taken by Government for their redemption.
Mr Jefferson, our Minister at the Court of France, has in view, among other objects, the redemption of these unfortunate men; but what advances he has made in it, or whether he will be able to accomplish it or not, for want of the means I am unable at present to say.
I am not satisfied that it would be proper, as you suggest, for me to begin or bring forward a subscription among the Merchts

and others in the Maritime towns of this Country to raise a fund for delivering these unhappy men from their State of bondage; but I would cheerfully give every aid in my power to accomplish this humane & benevolent purpose. I am, Sir, Your Most Obedt Servt
